1

2

3

4

5

6
                                                            UNITED STATES BANKRUPTCY COURT
7
                                                             WESTERN DISTRICT OF WASHINGTON
8
        In re                                                                               Case No: 20-12450 TWD
9
        Beverly Jane Cary                                                                   ORDER CONVERTING CASE UNDER
10                                                                                          CHAPTER 7 TO CASE UNDER
                                                           Debtors,                         CHAPTER 13
11
              Debtor has have filed a motion, in accordance with 11 U.S.C § 706(a), seeking to convert
12    this case to a case under chapter 13 of the Bankruptcy Code. The court has considered the
      record, and finds that the case has not been converted previously under 11 U.S.C. § 1112, or §
13    1208, or § 1307.

14                      IT IS HEREBY ORDERED that
      1.                This chapter 7 case is converted to a case under chapter 13;
15    2.        The trustee, or any other party entitled to compensation may within 30 days of the date
      of this order file an application for compensation and reimbursement of expenses;
16
      3.       The Debtor, within 15 days form the date of this order, shall file the statements and
17    schedules required by Bankruptcy Rule 1007(b), if such documents have not already been filed;
      and
18    4.                The Debtor, within 15 days from the date of this order, shall file a chapter 13 plan.
                                                                             ## END OF ORDER ##
19

20           Presented by:
                 /s/ Mark McClure
21               Mark McClure, WSBA 24393
                 Attorney for Debtors
22

23
      ORDER CONVERTING CH 7 TO CH 13 -- 1                                                             Law Office of Mark McClure, P.S.
24    c:\users\ian\appdata\local\temp\nitropdf\nitrosession3136\motion ch 7 to ch 13
                                                                                                     1103 West Meeker Street, Ste 101
      ii_4040ed6a.doc                                                                                         Kent, WA 98032
                                                                                                               (253) 631-6484
25
     Case 20-12450-TWD                                Doc 22-1                  Filed 03/23/21   Ent. 03/23/21 14:38:49        Pg. 1 of 1
